       Case 1:18-cv-07303-JMF-OTW Document 46 Filed 04/30/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 SHANCHUN YU and RUILI JIN,                                             :
                                                                        :
                                              Plaintiffs,               :   18-CV-7303 (JMF)
                                                                        :
                            -v-                                         :       ORDER
                                                                        :
 DIGUOJIAOYU, INC. d/b/a DIGUO EDU, et al.,                             :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On April 1, 2019, the Court ordered the parties in this action to “file a proposed Joint

Pretrial Order by April 26, 2019.” Docket No. 40. The order further directed each party “to file

and serve along with the proposed Joint Pretrial Order all required pretrial filings, including

motions addressing any evidentiary issues or other matters that should be resolved in limine; and

joint requests to charge, joint proposed verdict forms, and joint proposed voir dire questions.”

Id. On April 26, 2019, Plaintiffs — and only Plaintiffs — filed a proposed Joint Pretrial Order

and a letter stating that Defendants’ counsel had failed to respond to numerous emails and phone

calls. Docket Nos. 43 and 44.

        Defendants are hereby ORDERED to show cause no later than May 7, 2019 why the

Court should not sanction them for failure to participate in drafting and filing the proposed Joint

Pretrial Order. See Fed. R. Civ. P. 16(f), 37(b)(2); see also, e.g., Martin v. Giordano, 185 F.

Supp. 3d 339, 362 (E.D.N.Y. 2016) (imposing sanctions on counsel for, among other things,

failure to “exchange materials with [opposing counsel] that would enable either party to meet”

the court’s deadline to file a joint pretrial order); Mok v. 21 Mott St. Rest. Corp., No. 14-CV-

8081 (PKC), 2017 WL 213807 (S.D.N.Y. Jan. 18, 2017) (same, for final pretrial submissions).

Defendants and defense counsel presumably need no reminder that they were recently warned by
      Case 1:18-cv-07303-JMF-OTW Document 46 Filed 04/30/19 Page 2 of 2


the Court about sanctions, see Docket No. 34, and are presently subject to a pending motion for

sanctions, see Docket No. 45; Docket No. 42 (noting that Defendants’ discovery responses

appear at first blush to be “egregiously inadequate for many reasons”).

        Without implying the least equivalence between the parties’ lapses, Plaintiffs’

submissions also fail to comply with the Court’s Order of April 1, 2019 and its Individual Rules

and Practices in Civil Cases. Specifically, Plaintiffs’ proposed order does not include a “brief

summary of the substance of each witness’s testimony” (Individual Rule 5(A)(x)); a list of

exhibits to be used in their case-in-chief (Individual Rule 5(A)(xii));1 or a sufficient explanation

of “the manner and method used to calculate any claimed damages and a breakdown of the

elements of such claimed damages” (Individual Rule 5(A)(xiii)). Most conspicuously, Plaintiffs’

proposed order omits the “joint requests to charge, joint proposed verdict forms, and joint

proposed voir dire questions” required by Individual Rule 5(B) and 5(D), and which were

explicitly referenced in the Court’s Order of April 1, 2019. With the understanding that

Defendants did not participate in drafting these materials, Plaintiffs should have submitted them

anyway (as they did with the proposed Joint Pretrial Order itself). By May 6, 2019, Plaintiffs

shall re-submit the joint pretrial materials with the missing items described above.

        SO ORDERED.

Dated: April 30, 2019
       New York, New York




1
        The May 3, 2019 deadline identified in the Court’s Order of April 1, 2019 is for
submission of electronic copies of the exhibits sought to be admitted at trial. See Docket No. 40.
It does not relieve a party of its obligation to submit a list of exhibits as part of the proposed Joint
Pretrial Order.
                                                   2
